In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00177-CR

______________________________



PATRICIA HALLMARK, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the County Court at Law

Harrison County, Texas

Trial Court No. 2006-1821







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Patricia Hallmark, appellant, has filed with this Court a motion to dismiss her appeal.  The
motion is signed by Hallmark and by her counsel in compliance with Tex. R. App. P.  42.2(a).  As
authorized by Rule 42.2, we grant the motion.  See Tex. R. App. P. 42.2.
	Accordingly, we dismiss the appeal.



						Bailey C. Moseley
						Justice

Date Submitted:	January 12, 2009
Date Decided:		January 13, 2009

Do Not Publish

mely manner); Nicholas v. State, 56 S.W.3d 760, 768 (Tex. App.--Houston [14th
Dist.] 2001, pet. ref'd) (failure to complain to trial court that sentences were cruel and unusual
waived claim of error for appellate review).  We have reviewed the record of the trial proceeding. 
No relevant request, objection, or motion was made.  And, while this Court has held that a motion
for new trial is an appropriate way to preserve this type of claim for review (see Williamson v. State,
175 S.W.3d 522, 523-24 (Tex. App.--Texarkana 2005, no pet.); Delacruz v. State, 167 S.W.3d 904 
(Tex. App.--Texarkana 2005, no pet.)), Walker's motion for new trial did not contain an allegation
that the sentence was disproportionate to the offense.  He has not preserved such an issue for appeal.

	Therefore, we affirm the trial court's judgment.

							Jack Carter
							Justice

Date Submitted:	August 28, 2008
Date Decided:		August 29, 2008

Do Not Publish